Citation Nr: 1335870	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-49 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to service connection for a psychiatric disorder.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a stomach disorder, to include a duodenal ulcer.

4.  Entitlement to service connection for a heart disorder, including coronary artery disease.

5.  Entitlement to service connection for a lung or respiratory disorder.

6.  Entitlement to service connection for a foot disorder, including ulcers of the feet.

7.  Entitlement to service connection for an eye disorder, to include glaucoma and cataracts.

8.  Entitlement to service connection for a genitourinary disorder, to include a prostate disorder or a urinary disorder.

9.  Entitlement to service connection for a leg disorder, to include deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from May 1955 to September 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

In April 2013, the Board sought expert medical opinion from the Veterans Health Administration (VHA) on the psychiatric disability claim.  The opinion, dated May 2013, has been associated with the claims folder.  The Veteran and his representative have been provided with a copy of the VHA opinion and a 60-day period of time to respond.

A review of the Virtual VA electronic records storage system and the Veterans Benefits Management System (VBMS) does not reveal any additional, pertinent records which are not currently associated with the paper claims folder.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a stomach disorder, to include a duodenal ulcer, as well as the remaining service connection claims for review on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  A January 1957 Board decision denied a claim of service connection for schizophrenic reaction on the basis that such disability clearly and unmistakably existed prior to service and was not aggravated during service beyond the normal progress of the disorder. 

2.  A Board decision in December 2007 last denied the Veteran's application to reopen a claim of service connection for an acquired psychiatric disorder.

3.  Evidence of record since the Board's December 2007 decision includes an August 2008 VA psychiatry outpatient note offering a diagnosis of major depressive disorder and notes that the Veteran felt that these symptoms began in service which, when viewed in light of the entire evidentiary record, constitutes new and material evidence.


CONCLUSIONS OF LAW

1.  A December 2007 Board decision, which denied an application to reopen a claim of service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  New and material evidence has been received since the December 2007 Board decision that denied an application to reopen a claim of service connection for an acquired psychiatric disorder; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for an acquired psychiatric disorder.  The RO has determined that the claim was subject to a prior final denial, and that new and material evidence has not been submitted to reopen the claim for review on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that, in January 1957, the Board denied a claim of service connection for schizophrenic reaction on the basis that such disability clearly and unmistakably existed prior to service and was not aggravated during service beyond the normal progress of the disorder.  That decision is final.  38 U.S.C.A. § 7105.

Thereafter, the Board denied the Veteran's applications to reopen this claim in decisions dated February 1974, October 1985 and December 2007.  The Board's December 2007 decision was upheld by the United States Court of Appeals for Veterans Claims (Court) in a December 2009 Memorandum Decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in February 2010.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

A psychosis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  The provisions of 38 C.F.R. § 3.384 define psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Evidence before the Board in December 2007 included the Veteran's service records which showed that he served on active duty from May 1955 to September 1955.  A February 1953 pre-induction examination indicated a normal clinical evaluation of his psychiatric status, and he was deemed qualified for general service in the Armed Forces of the U.S.  The Veteran did not enter active duty at that time.

The Veteran underwent another pre-induction examination in May 1955.  This examination indicated a normal clinical evaluation of his psychiatric status, and he was deemed qualified for induction into the Armed Forces.  The Veteran entered active duty at this time.

Thereafter, the Veteran was evaluated in June 1955 for low back pain wherein it was observed that the Veteran was "quite nervous."  He was hospitalized based upon a history of urination difficulty, nervousness and passing out while in formation.  Later that month, the Veteran was referred for a neuropsychiatric consultation based upon an observation that he was "extremely nervous" and anxious.

A June 22, 1955, neuropsychiatric consultation included the Veteran's report of a 15 to 20 year history of headaches from the frontal region spreading to the occipital region and the neck.  The examiner observed that the Veteran appeared extremely tense, and exhibited sweaty palms and excessive axillary perspiration.  He had facial asymmetry caused predominantly by drooping of the right lower lid and right corner of the mouth.  The examiner diagnosed muscle contraction headaches "obviously related to emotional tension" and chronic anxiety.  Recommended treatment included some form of maintenance sedation such as Phenobarbital or Serbasil.  It was noted that the Veteran was fairly motivated for duty, and became increasingly anxious with each day spent on the ward.

On July 29, 1955, the Veteran was again referred for neuropsychiatric consultation on an outpatient basis.  At this time, the Veteran appeared much more anxious and tearful.  The examiner described the interview as follows:

[The Veteran] expresses auditory, visual hallucinations, expresses guilt feelings, and paranoid ideation.  He appears to be in a state of severe anxiety and his defenses are weakening.  If not psychotic he is on the verge of becoming so.  He will be observed on the open psychiatric ward and given further examination.

An August 1, 1955 consultation included a history that the Veteran's father died 6 years previous due to cancer, and that his mother was in bad health due to low blood pressure, kidney trouble and anemia.  The Veteran appeared to be frightened of his father.  He was enuretic until the age of 13, and later still had problems for many years.  He had spent most of his life on a farm, and described himself as a "sickly" child who spent most of his time in bed.  He completed the 8th grade, which he failed twice.  He attempted to work as a machinist once, but the noise bothered him too much and he left after 3 months when his "'nerves' gave out."  He had been married since last December, and was unhappy being away from his spouse.  She was a "farm girl" and appeared to be seclusive in nature.  The clamant described being rejected for the draft twice in World War II because of his "nerves."  He had not wanted to be inducted into the military, and described feeling more nervous than he had been previously. 

The Veteran then described always having stomach trouble due to an "ulcer."  He described having been treated for years for headaches and "general nervousness" by the family physician, who was deceased.  He reported that this doctor felt that his troubles may be attributable to being kicked in the head by a mule at age 13, which was when his headaches started.  The Veteran described his headaches and dizzy spells as always being accompanied by attacks of "nervousness."  He reported not getting along well in social situations, and attempting to avoid contact with strangers.  He described hearing voices - resembling his father - since coming into the Army.  The voices usually occurred at night, but he was not sure whether he was awake or not.  It was commented that the credibility of these hallucinations was rather suspect as the Veteran was strongly motivated in the direction of a discharge.

The examiners described the Veteran as oriented in all spheres and displaying appropriate affect.  He complained of headaches, dizzy spells, nausea, vomiting and vague occasional pains in his back and around his kidneys.  He reported a history of back trouble as long as he could remember, and having frequent headaches since being kicked in the head by a mule.  He described being nervous all of his life, and that his head hurt when nervous.  The Veteran was described as seclusive and suspicious, quite anxious about any notes being taken and he tried, unobtrusively, to read the notes being taken.  The Veteran did not get along well in social situations and attempted to keep to himself whenever possible.  He had worked his entire life on the farm except for one attempt to work away from it.  He was married to a woman who seemed to have a seclusive nature, and was expecting a child in September.  The Veteran was described as poorly motivated and highly suggestible.  When asked if he had ever heard voices, the Veteran responded that he had been hearing a voice which seemed to be his father (who was deceased) telling him that he should be taking care of his mother instead of being in the Army.  

The Veteran underwent psychological testing on August 2, 1955.  Among the findings, the Veteran was described as having passive-aggressive defenses which were inadequate, and that he was withdrawing further from people and from reality.  The results were summarized as revealing borderline mental deficiency in an individual whose level would be higher without his negativism and current confusion.  The general pattern of the psychometrics was compatible with a diagnosis of schizophrenic reaction, paranoid type.

An August 3, 1955 progress note indicated that the Veteran had been placed on Thorazine, but no improvement of his nervousness had been observed.  He was given a convalescence leave on August 10, 1995 due to a family illness.

The record next contains a summarization of the Veteran's clinical history which, while undated, summarizes events occurring up to September 15, 1955.  This report included additional details that Veteran was inducted into service against his protest.  This report included psychiatric examination findings that the Veteran appeared tense, had lower than average intelligence, was oriented in all spheres, exhibited marked somatic pre-occupation with nearly every organ system, expressed auditory and visual hallucinations, had strong guilt feelings, had ideas of reference, had a tendency with withdraw from any emotionally charged situation, and was markedly dependent and inadequate.  His psychological testing revealed an IQ of 77 with marked inter- and intra-test variability, and demonstrated bizarre features compatible with a diagnosis of schizophrenic reaction.  The Veteran was deemed incapacitated for military duty due to mental illness, and his early discharge was considered "essential to prevent a more overt expression of his psychotic process."  The following diagnosis was provided:

Schizophrenic reaction, paranoid type, chronic, moderate, manifested by somatic preoccupation and multiple somatic complaints without organic basis, chronic unresolved anxiety, ideas of reference, auditory and visual hallucinations, and excessive guilt feelings.  Stress minimal.  Predisposition marked (life-long history of schizoid adjustment and hypochondriasis).  Impairment marked.  LOD: No.  EPTE.

The Veteran filed his original claim of service connection for an acquired psychiatric disorder in October 1955.  He originally alleged that his nervousness existed prior to service but was aggravated therein.  See VA Form 8-526 received October 1955 (Volume 1).  However, he later contended that he did not have a nervous condition prior to entering active service.  See, e.g., VA Form 1-9 received October 1956 (Volume 1).  To support this assertion, the Veteran submitted a September 1956 statement from a family physician who had not observed any sickness in the Veteran.  Additionally, a November 1972 statement from Dr. L.M. Freeman asserted that he was the Veteran's family doctor in 1954-55, and that he had never observed the Veteran to have any nervous or stomach problems.  Dr. Freeman had last seen the Veteran one month before entering service.

Furthermore, the Veteran provided several witness statements, received in October 1956 and September 1974, which provided personal observations that the Veteran had not complained of, or exhibited, any sickness prior to military service.  The Veteran's spouse, who married the Veteran prior to his entering into active service, provided testimony in July 2006 that she was unaware that he had any nervous problems prior to entering service.

The post-service medical records reflected diagnoses such as anxiety neurosis, an unstable emotional status, conversion disorder, dependent personality traits, phobic anxiety with panic-type of symptoms, depression, adjustment disorder, depressive disorder not otherwise specified (NOS), and mood disorder secondary to medical conditions.

Evidence of record since the Board's December 2007 decision includes a March 4, 2008 VA psychiatry outpatient note which offers a diagnosis of major depressive disorder, and notes that the Veteran felt that these symptoms began in service.  A May 1999 prescription note from Dr. J.J. DeBerry, previously considered by the Board, reflected a history of the Veteran having blackout spells in service and being discharged with a diagnosis of conversion reaction.  In the reopening context, the Board finds that the May 2008 VA psychiatry notation, when viewed in light of the entire evidentiary record, constitutes new and material evidence as it provides a previously unconsidered psychiatric diagnosis with a reported history that the symptoms of such diagnosis began during active service.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010) (discussing the low evidentiary threshold regarding evidence necessary to reopen a claim).

With respect to the merits of the claim, the Board must defer adjudication pending additional development by the RO which is addressed in the remand following this decision.


ORDER

The application to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder is granted.  To this extent only, the appeal is granted.


REMAND

The Board regrets any further delay in adjudicating these claims, but finds that the RO has not substantially complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Veteran, as a matter of law, has a right to compliance with Board remand directives).

The Board's May 2012 remand (Volume 3) directed the RO to obtain all treatment records from the Nashville VA Medical Center (VAMC) since 1950.  The RO requested these records in May 2012 (Volume 4) and July 2012 (Volume 8), but no response was received.  This case must be remanded as the RO must make continuing efforts to obtain these federal records until they are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3).

The Board next notes its May 2012 remand directed the RO to obtain medical examination of the Veteran and to obtain opinion as to the medical probabilities that it is at least as likely as not (50/50 probability) that his claimed heart disorder, respiratory disorder, foot disorder, eye disorder, genitourinary disorder and leg disorder are the result of (incurrent in) or was aggravated by active military service, including use of Thorazine in service.

The Veteran attended a VA eye examination in June 2012.  This examiner provided conflicting statements by checking section 5a which indicated that the Veteran's eye condition "is at least as likely as not" proximately due to a service-connected condition, but then provided analysis that the Veteran's glaucoma and age-related macular degeneration first manifested many years after service and were not related to service.  The examiner did not provide any opinion regarding the effects of the Veteran's use of Thorazine in service.  Notably, the Veteran has provided information on Thorazine which notes that blurry vision is a potential side-effect (Volume 3).  Thus, this examination report must be returned for an addendum opinion as it does not comply with the Board's opinion request.  38 C.F.R. § 4.2.

The Veteran did not attend any of his other scheduled VA examinations as he reported being too old to attend (Volume 11).  A claimant has a duty to attend a VA examination when deemed necessary to substantiate a claim.  See 38 C.F.R. § 3.326(a); Turk v. Peake, 21 Vet. App. 565, 567 (2008).  However, the Board observes that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009); Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000).  The Veteran's medical records reflect that he is wheelchair-bound, in part, due to demyelinating polyneuropathy with severe ataxia.  Given his medical circumstances, the Board finds that a medical opinion should be obtained based upon review of his claims folder only.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records, including records from the Nashville VAMC since the 1950s.  Evidence of attempts to obtain these records should be associated with the claims file.  The RO must request both electronic and hardcopy records from the Nashville VAMC and, if the records are not available, determine whether any records have been retired to another storage facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  

2.  Upon completion of the above, return the claims folder to the June 2012 VA eye examiner for an addendum opinion.  For each diagnosed eye disorder, the examiner should provide an opinion as to the medical probabilities that it is at least as likely as not (50/50 probability) the result of (incurrent in) or was aggravated by active military service, including use of Thorazine in service.  The examiner is requested to discuss the literature submitted by the Veteran which identifies blurry vision as a potential side-effect of Thorazine (Volume 3).  

If the June 2012 VA eye examiner is not available, forward the claims folder to a similarly qualified examiner for a new opinion.

3.  Additionally, forward the Veteran's claims folder to an appropriately qualified physician(s) to provide opinion regarding the probable etiology regarding the Veteran's heart disorder (including coronary artery disease), a lung or respiratory disorder, a foot disorder (including ulcers of the feet), a genitourinary disorder (including a prostate disorder or a urinary disorder and a leg disorder (including deep vein thrombosis).

For any diagnosed disorder, the examiner should provide an opinion as to the medical probabilities that it is at least as likely as not (50/50 probability) the result of (incurrent in) or was aggravated by active military service, including use of Thorazine in service.

With regard to the claimed heart disorder, the examiner should discuss the Veteran's reports of chest pain at discharge in September 1955.

With regard to the claimed lung or respiratory disorder, the examiner should discuss the Veteran's in-service pharyngitis.  See, e.g., STRs (June 1955).  He/she should also discuss the Veteran's reports of chest pain and a cough at discharge in September 1955.

With regard to the claimed genitourinary disorder, to include a prostate disorder or a urinary disorder, the examiner should discuss the Veteran's in-service prostatitis and difficulty with urination.  See, e.g., STRs (June 1955).

With regard to the claimed foot disorder and leg disorder, including deep vein thrombosis, the examiner should discuss the Veteran's reports of foot troubles and leg cramps at discharge in September 1955.

The examiner is advised that the Veteran is competent to report his observable symptoms.  The examiner should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined, and whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After completing the above action, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

CONTINUED ON NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


